 



Exhibit 10.4
SCHEDULE A
TO
EXHIBIT 10.3
     Bob Evans Farms, Inc. (the “Registrant”) has entered into Change in Control
Agreements with the executive officers of the Registrant identified below, which
Change in Control Agreements are substantially identical to the Change in
Control Agreement, effective May 1, 2002, between the Registrant and Donald J.
Radkoski, Chief Financial Officer, Treasurer and Secretary of the Registrant, a
copy of which was filed as Exhibit 10(b) to the Registrant’s Annual Report on
Form 10-K for the fiscal year ended April 26, 2002 (the “2002 Form 10-K”).
     In accordance with Rule 12b-31 promulgated under the Securities Exchange
Act of 1934 and Item 601(b)(10)(iii) of Regulation S-K, the following table
identifies those executive officers of the Registrant with whom the Registrant
has entered into Change in Control Agreements similar to that included as
Exhibit 10(b) to the 2002 Form 10-K:

                Name     Current Offices Held with the Registrant    
Russell W. Bendel
    President and Chief Executive Officer, SWH Corporation (d/b/a Mimi’s Café)  
 
Mary L. Cusick
    Senior Vice President of Restaurant Marketing    
Mary L. Garceau
    Vice President, General Counsel and Assistant Secretary    
Joe L. Gillen
    Senior Vice President of Restaurant Operations    
Randall L. Hicks
    Executive Vice President of Restaurant Operations    
James S. Merchant, Jr.
    Senior Vice President of Restaurant Operations    
Tod P. Spornhauer
    Senior Vice President of Finance, Controller, Assistant Treasurer and
Assistant Secretary    
Roger D. Williams
    Executive Vice President — Food Products Division    

